                Case 20-21394-jra        Doc 118      Filed 05/13/21      Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF INDIANA
                                   HAMMOND DIVISION


       IN RE:                                  )
                                               )
       JOHN MILEUSNIC                          )       CASE NO.: 20-21394
            Debtor(s)                          )       Chapter 7
                                               )

        OBJECTION TO CHAPTER 13 PLAN, FILED MARCH 26, 2021 (DOCKET #112)
                   (CREDITOR MANNING & MOURATIDES, P.C.)

        Creditor, Manning & Mouratides, P.C., by its, partner Kenneth A. Manning, make and file the
following objections to Debtor’s Chapter 13 Plan, filed March 26, 2021 (docket #112).

       1. This case commenced as Chapter 7 case on July 14, 2020; and, was converted to Chapter 13
          on March 17, 2021 (docket #108).

       2. Debtor filed a Chapter 13 Plan on March 26, 2021. In general the Chapter 13 Plan provides:

                A. Paragraph 2.1 payments of $349.02/month for 60 months;

                B. Paragraph 4.4 Priority claims (other than attorney fees and DSO obligations): None;

                C. Paragraph 5.1 Non priority unsecured claims will be paid 100%, estimated payment
                   of $7,756.45.

       3. Debtor has filed his current monthly income – Form 122A-1 (docket #250) showing:

                →      Current monthly income of -0-
                →      Debtor’s current monthly income is below the State of Indiana income level

       4. Debtor has also filed Schedule I & J (docket #24) showing:

                →      Debtor is retired, and his sole source of income is $1,726.00/month from Social
                       Security;

                →      Debtor does not expect/anticipate an increase or decrease;

                →      Debtor’s monthly net income is negative $1,990.00;

       5. Debtor filed Schedule A & B list and disclosure $14,975.00 of “deposits of money”. The
          actual balance of Debtors bank accounts, as of the commencement of the case, was
          $32,584.42.

       6. Creditor Manning & Mouratides, P.C. has a Chapter 7 administrative claim, which arose from
          the Chapter 7 proceedings. The claim of $4,420.00 is shown and detailed on Claim #4.

       7. Debtor’s proposed plan does not provide for any treatment of creditor’s administrative claim.
                Case 20-21394-jra         Doc 118      Filed 05/13/21      Page 2 of 2




        8. Debtor’s proposed plan does not provide enough plan payments to pay all administrative
           costs and unsecured creditors.

        9. Debtor does not qualify as an individual with regular income sufficient to pay all required
           Chapter 13 Plan payments 11 USC 109.

        10. Debtor’s proposed plan is not feasible; Debtor will be unable to make all plan payments as
            required. 11 USC 1325 (a) (6).

        11. The applicable, and required, Plan period should be 3 years, as required by 11 USC 1325 (b)
            (4); Debtor’s proposed plan is 60 months/5 years.

        12. Debtor’s proposed plan does not provide for any post-petition interest on unsecured claims.
            Debtor has over $30,000.00 of non-exempt deposit of money/bank accounts.

        13. Debtor’s proposed Chapter 13 Plan was not submitted in “good faith”. The amount of
            general unsecured claims (2 creditors) is $7,756.45; in addition to Chapter 13 Trustee fees
            and Debtor’s attorney fees, there is only one administrative claim ($4,420.00). Debtor is able
            to pay all creditors and claims immediately.

        14. Debtor’s Plan should identify and clarify the claim of Manning & Mouratides, P.C. and the
            treatment thereof.

        Creditor Manning & Mouratides, P.C. Objects to Debtor’s proposed Chapter 13 Plan, and
        requests hearing on Debtor’s Plan and creditor’s objection thereto.

                                                                 Manning & Mouratides, P.C.
                                                                 By: Kenneth A. Manning, Creditor
                                                                 Attorney No: 9015-45
                                                                 120 W. Clark Street
                                                                 Crown Point, IN 46307

                                    CERTIFICATE OF SERVICE

I hereby certify that on May 13, 2021, service of a true and complete copy of the above document was
served by:

Electronic Notice:
United States Trustee – ustregion10.soec@usdoj.gove
Miguel Martinez - mmartinez@moseleymartinez.com
Paul Chael – paul@pchael13.com

Regular Mail to:
John Mileusnic, 325 Plum Creek Drive, Schererville, IN 46375

                                                                         /s/ Kenneth A. Manning
                                                                         Kenneth A. Manning
